Exhibit 10.3

 

EXCLUSIVITY AND EXPENSE REIMBURSEMENT AGREEMENT

 

This EXCLUSIVITY AND EXPENSE REIMBURSEMENT AGREEMENT (this “Agreement”) is
entered into as of June 27, 2017 by and between iStar Inc., a Maryland
corporation (“iStar”), and Safety, Income and Growth, Inc., a Maryland
corporation (“Safety”).  Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in this agreement.

 

RECITALS

 

WHEREAS, in connection with Safety’s initial underwritten public offering (the
“IPO”) of common stock, $0.01 par value per share (the “Safety Common Stock”),
iStar has contributed a portfolio of assets to Safety and a subsidiary of iStar
will enter into a Management Agreement (the “Management Agreement”) with Safety,
effective as of the closing date of the IPO, pursuant to which the iStar
subsidiary will act as Safety’s external manager; and

 

WHEREAS, as described in the final prospectus used in connection with the IPO
(the “Final Prospectus”), iStar has agreed to provide certain exclusivity
commitments to Safety and to pay, on behalf of Safety, the underwriting
discounts and commissions and other offering expenses of Safety related to the
IPO and the concurrent private placement of Safety Common Stock to iStar, all as
more fully described in the Final Prospectus (the “Concurrent Private
Placements”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by each signatory hereto, it is agreed as follows:

 

1.             Exclusivity.  (a)  Between the date of the Final Prospectus and
the expiration or earlier termination of the Management Agreement (the
“Restricted Period”), iStar will not, and will cause each of its Affiliates not
to, acquire, originate, invest in or provide debt or equity financing for a
third party’s acquisition of, a Ground Net Lease (a “GNL Opportunity”) unless
(i) iStar has notified Safety of the GNL Opportunity by delivering a written
notice (which may be by email) containing a description of the GNL Opportunity
and the terms of the GNL Opportunity of which iStar is aware, to the chair of
the nominating and corporate governance committee (or any successor committee
performing one or more of the functions of such committee) of Safety’s board of
directors and Safety has affirmatively rejected in writing (which may be by
email) the GNL Opportunity or has failed to notify iStar in writing (which may
be by email) within 10 Business Days after receipt of iStar’s notice that Safety
intends to pursue the GNL Opportunity; (ii) the GNL Opportunity involves an
Incidental GNL Interest; or (iii) the GNL Opportunity is the manufacture or
other creation of a GNL by iStar Net Lease I LLC and its subsidiaries (the “Net
Lease Venture”) from a property that has been owned by the Net Lease Venture for
at least three years after the closing date of the IPO.

 

(b)           During the Restricted Period, if a potential investment
opportunity could be structured as either a Ground Net Lease or a financing
within iStar’s investment focus, the potential transaction would meet the
investment objectives of both iStar and Safety (including

 

1

--------------------------------------------------------------------------------


 

economic, diversification, geographic, maturity date, tenant and other
investment objectives) and both iStar and Safety have the available capital to
consummate the potential transaction, iStar will present alternative proposals
for both a Ground Net Lease and a financing transaction to the potential
customer for its consideration.

 

(c)           For purpose of Section 1(a), the following terms shall have the
following meanings:

 

“Affiliate” means, with respect to a person, any person controlling, controlled
by or under common control with, the first person.  The term “control” shall
mean the power to direct the management and policies of a person, whether
through the ownership of voting securities, by contract or otherwise.  For the
purposes of this Agreement, Safety and its consolidated subsidiaries shall be
deemed not to be Affiliates of iStar and its consolidated subsidiaries.

 

“Business Day” means a day in which commercial banks in New York, New York are
open for business and is not a Saturday or Sunday.

 

“Ground Net Lease” means a real property consisting of a ground net lease of
the  land underlying a commercial real estate project that is net leased, on a
triple net lease basis, by the fee owner of the land to a tenant that separately
owns or will own the buildings and improvements either built or to be built
thereon.

 

“Incidental GNL Interest” means an opportunity to acquire or invest in, or lend
to, an entity or portfolio of assets where not more than 20% of the value of the
entity’s or portfolio’s assets, as reasonably determined by iStar, consists of
GNLs, or an opportunity to provide debt, preferred equity or equity financing
for a third party’s acquisition of an entity or portfolio of assets where not
more than 20% of the value of the entity’s or portfolio’s assets, as reasonably
determined by iStar, consists of GNLs.

 

(d)           The parties recognize that the legal requirements and public
policies of the various states of the United States or other applicable
jurisdictions may differ as to the validity and enforceability of covenants
similar to those set forth in Section 1(a) of this Agreement.  It is the
intention of the parties that the provisions of this Agreement be enforced to
the fullest extent permissible under the legal requirements and public policies
of each jurisdiction in which enforcement may be sought, and that the
unenforceability (or the modification to conform to such requirements or
policies) of any provisions of this Agreement shall not render unenforceable, or
impair, the remainder of the provisions of this Agreement.  Accordingly, if any
provision of this Agreement shall be determined to be invalid or unenforceable,
such invalidity or unenforceability shall be deemed to apply only with respect
to the operation of such provision in the particular jurisdiction in which such
determination is made and not with respect to any other provision or
jurisdiction.

 

2.             Expense Reimbursement.  On the closing date of the IPO, and on
each subsequent closing date of the sale of Safety Common Stock to the IPO
underwriters pursuant to the underwriters’ exercise of their option to purchase
additional Safety Common Stock (each, a

 

2

--------------------------------------------------------------------------------


 

“Subsequent Purchase”), iStar agrees to pay Safety, by wire transfer of
immediately available funds, the aggregate amount of underwriting discounts and
commissions paid or payable to the underwriters in connection with the closing
of the IPO and such Subsequent Purchase.  In addition, iStar agrees to reimburse
Safety for its reasonably-documented, out-of-pocket expenses incurred in
connection with the IPO, each Subsequent Purchase and the Concurrent Private
Placements, within 30 days after the incurrence of such expenses.  iStar’s
obligation to pay amounts to Safety under this Section 2 is limited to $25.0
million in the aggregate.  All amounts in excess of $25.0 million shall be borne
by Safety.

 

3.             Notices.  Except as otherwise expressly provided herein, all
notices, requests, demands, claims and other communications required or
permitted hereunder will be in writing and will be sent by personal delivery or
nationally recognized overnight courier.  Any notice, request, demand, claim, or
other communication required or permitted hereunder will be deemed duly given,
as applicable, (a) upon personal delivery or (b) one Business Day following the
date sent when sent by a reputable overnight courier service, addressed as
follows:

 

If to iStar, to:

 

 

 

1114 Avenue of the Americas

 

39th Floor

 

New York, New York 10036

 

Attention: General Counsel

 

 

 

 

 

If to Safety, to:

 

 

 

1114 Avenue of the Americas

 

39th Floor

 

New York, New York 10036

 

Attention:

Chair, Nominating and

 

 

Corporate Governance Committee

 

 

Any party may change the address to which notices, requests, demands, claims,
and other communications required or permitted hereunder are to be delivered by
providing to the other parties written notice in the manner herein set forth.

 

4.             Entire Agreement.  The agreement of the parties that is comprised
of this Agreement sets forth the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements, understandings, negotiations and communications, whether
oral or written, relating to the subject matter of this Agreement.

 

5.             Amendments.  This Agreement may be amended or modified, but only
by an instrument in writing executed by each of the parties hereto.

 

6.             No Third Party Beneficiaries.  This Agreement will be binding
upon and inure solely to the benefit of the parties hereto, and nothing in this
Agreement, express or implied, is

 

3

--------------------------------------------------------------------------------


 

intended to or will be construed to or will confer upon any other Person any
right, claim, cause of action, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

7.             Assignments.  This Agreement will be binding upon and inure to
the benefit of and be enforceable by the successors and permissible assigns of
the parties hereto.  Neither this Agreement nor any rights and obligations
hereunder may be assigned, hypothecated or otherwise transferred by any party
hereto (by operation of law or otherwise) without the prior written agreement of
the other party.

 

8.             Governing Law.  This Agreement, and all claims arising in whole
or in part out of, related to, based upon, or in connection herewith or the
subject matter hereof will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice or conflict
of law provision or rule that would cause the application of the laws of any
other jurisdiction.

 

9.             Jurisdiction.  Each party to this Agreement, by its execution
hereof, hereby (a) irrevocably submits to the exclusive jurisdiction of the
state courts of the State of New York, located in New York City, or in the
United States District Court for the Southern District of New York, for the
purpose of any and all actions, suits or proceedings arising in whole or in part
out of, related to, based upon or in connection with this Agreement or the
subject matter hereof, (b) waives to the extent not prohibited by applicable
law, and agrees not to assert, by way of motion, as a defense or otherwise, in
any such action, suit, or proceeding, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such action brought in
one of the above-named courts should be dismissed on grounds of forum non
conveniens, should be transferred to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by such court
and (c) agrees not to commence any such action, suit or proceeding other than
before one of the above-named courts nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such action
to any court other than one of the above-named courts whether on the grounds of
inconvenient forum or otherwise.  Each party hereby (x) consents to service of
process in any such action in any manner permitted by the laws of the State of
New York; (y) agrees that service of process made in accordance with
clause (x) or made pursuant to Section 3, will constitute good and valid service
of process in any such action; and (z) waives and agrees not to assert (by way
of motion, as a defense, or otherwise) in any such action any claim that service
of process made in accordance with clause (x) or clause (y) does not constitute
good and valid service of process.

 

10.          Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LEGAL REQUIREMENTS WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY
WAIVES AND COVENANTS THAT IT SHALL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
ACTION, CLAIM, CAUSE OF ACTION, SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW

 

4

--------------------------------------------------------------------------------


 

EXISTING OR HEREAFTER ARISING.  ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 10 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

11.          Specific Performance.  Each of the parties acknowledges and agrees
that the other parties would be damaged immediately, extensively and irreparably
and no adequate remedy at law would exist in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached or violated.  Accordingly, in addition
to, and not in limitation of, any other remedy available to any party, the
parties agrees that, without posting bond or similar undertaking, each of the
other parties shall be entitled to an injunction or injunctions to prevent
breaches or violations of the provisions of this Agreement and to the remedy of
specific performance of this Agreement and the terms and provisions hereof in
any action instituted in any court having jurisdiction over the parties and the
matter in addition to any other remedy to which such party may be entitled, at
law or in equity.  Such remedies, and any and all other remedies provided for in
this Agreement, will, however, be cumulative in nature and not exclusive and
will be in addition to any other remedies to which such party may be entitled. 
Each of the parties hereby acknowledges and agrees that it may be difficult to
prove damages with reasonable certainty, that it may be difficult to procure
suitable substitute performance, and that injunctive relief and/or specific
performance will not cause an undue hardship to any party.  Each party further
agrees that, in the event of any action for specific performance in respect of
any breach or violation, or threatened breach or violation, of this Agreement,
it shall not assert the defense that a remedy at law would be adequate or that
specific performance or injunctive relief in respect of such breach or violation
should not be available on any other grounds.

 

12.          No Waiver.  No failure or delay on the part of any party hereto in
the exercise of any right hereunder will impair such right or be construed to be
a waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement herein, nor will any single or partial exercise of any
such right preclude any other or further exercise thereof or of any other
right.  No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (whether or not similar), or
shall constitute a continuing waiver unless otherwise expressly provided.  No
waiver of any right or remedy hereunder shall be valid unless the same shall be
in writing and signed by the party against whom such waiver is intended to be
effective.

 

13.          Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

14.          Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which will be deemed an original for all purposes and all of which together
will constitute one and the same instrument. This Agreement may be executed by
facsimile or PDF signature by any party and such signature

 

5

--------------------------------------------------------------------------------


 

will be deemed binding for all purposes hereof without delivery of an original
signature being thereafter required.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Exclusivity and Expense
Reimbursement Agreement as of the date first written above.

 

 

iSTAR INC.

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

Name: Geoffrey G. Jervis

 

 

Title: Chief Operating Officer & Chief Financial Officer

 

 

 

 

 

SAFETY, INCOME AND GROWTH, INC.

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

Name: Geoffrey G. Jervis

 

 

Title: Chief Operating Officer & Chief Financial Officer

 

[Signature Page to Exclusivity Expense Reimbursement Agreement]

 

--------------------------------------------------------------------------------